Me. Justice G-ahJob
deliveredthe opinion of the Court.
This case rises from the denial by the Sevier County Beer Commission of an application by O. C. McCown, to sell beer at retail in the County. After a full hearing which lasted for two days, and during which many witnesses were heard both for and against the application, the Commission denied the application because sale of beer at retail at the location sought in the application would (1) congest traffic and interfere with public safety, (2) interfere with public morals and the public health. The reasons why the Committee reached this conclusion are carefully set forth in detail in the formal judgment of the Committee denying the application. McCown then filed petition for certiorari in the Circuit Court, and 'after a review of the record made before the Beer Committee, the Trial Judge denied certiorari and affirmed the action of the Committee in denying the application. The case is here on appeal from this action of the Trial Judge, and the following errors are assigned: (1) That the action of the Beer Committee was not supported by material or sufficient proof. (2) That there was no evidence, whatever, to sustain the finding and judgment of the Beer Committee. (3) That the evidence preponderates in favor of the application, and (4) That the findings of the Beer Committee were not sustained by any competent proof.
It is clear that all these assignments of error are on the facts, and if we find material evidence to support the concurrent finding of the Beer Committee and the Trial Judge, the action of the latter must be affirmed. Simon v. Dougherty, 186 Tenn. 356, 210 S. W. (2d) 486; Ezell v. Hake, 184 Tenn. 319, 198 S. W. (2d) 809.
*540The following witnesses testified before the Beer Committee, that sale of beer at retail at the location proposed wonld congest traffic and he a hazard to public safety, arid would corrupt public morals and public health: A. W. Mize, George W. Norton, Ralph Denton, Tim Cate, Rev. Thomas Marshall, Conley Marshall, Bill Reagan, Haven McAfee, Pete Romines and the Rev. Dot Bryan. These were the strongest witnesses against the application, but there were other witnesses who were also •opposed to- it. We think that there was ample material evidence to support, the finding of the Beer Committee in the exercise of its discretion. Grubb v. Mayor and Aldermen of Morristown, 185 Tenn. 114, 203 S. W. (2d) 593, 595.
The judgment of the Court below is affirmed at the cost of Plaintiff in Error.
All concur.